Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Status
2.  	Claims 1-19 are pending.

Claim Rejections - 35 USC § 112
3.	Prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph of claims 2-12, 14-16, and 18-19 are withdrawn in view of applicant amendments and remarks. 

Claim Rejections - 35 USC § 102
4.	Prior pre-AIA  35 U.S.C. 102(b) rejections of claims 13 and 17 are withdrawn.

Response to Arguments
5.	Applicant’s arguments, see remarks page 10-11, filed 12/21/20, with respect to independent claims 13 and 17 have been fully considered and are persuasive.  Among the arguments presented, the most persuasive argument being that Schulz does not teach parallel process instances comprising at least a first process instance for the first process and a second process instance for a second process.  Similar to claim 13, claim 17 recited “operating at least a first instance of the first process and a second instance of the second process in parallel based on the first process model and the second process model.”  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
6.	Claims 1-19 are allowed.

7.	The following is an examiner’s statement of reasons for allowance:

With respect to the independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of:
"…(iii) touch point data representing connections between steps of different independent processes, the different independent processes comprising at least the first process and the second process; and 
(iv) state data associated with steps of instances of the different independent processes; a processing system for communicating with the database system, the processing system comprising a microprocessor and further comprising: 
(a) a user module to associate users with respective user data; 
(b) a model module to generate user interfaces for users to create the process models and generate the model data, and associate processes to users, independently of other users; and 
(c) an instance module to generate and operate at least a first instance of the first process and a second instance of the second process based on the process models and monitor state changes of the steps of the different independent processes in parallel based on the state data, and generate notification message data based on said touch point data on state change of a connected step."


“…establish data sharing relationships between pairs of steps of said independent processes; and 
an instance module to invoke and operate parallel process instances in parallel based on the first process model and the second process model and to activate said relationships, said parallel process instances comprising at least a first process instance for the first process and a second process instance for the second process; 
wherein users of said system are associated respectively with said parallel process instances and complete a task comprising steps of said parallel process instances using data shared between pairs of said steps.”

With respect to the independent claim 17, the prior art of record, single or in combination, does not teach or fairly suggest the step of:
"…generating touch point data representing relationships between steps of said independent processes respectively; 
operating at least a first instance of the first process and a second instance of the second process in parallel based on the first process model and the second process model; and 
activating data connections between steps of the first instance of the first process and steps of the second instance of the second process based on said touch point data."





8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US6415297 provides for parallel database support in which there is a first node for a first client to access in parallel a database management system among other nodes and clients, see fig. 3.  However it does not appear to create and edit process models having independent processes and establishing data sharing relationships between them.

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/Primary Examiner, Art Unit 2167